Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 10, 2016

                    No. 04-16-00576-CR & 16-00577-CR & 16-00578-CR

                                  Kathleen Darleen DANIEL,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                            Trial Court No. 5924 & 5925 & 5926
                        Honorable N. Keith Williams, Judge Presiding


                                        ORDER
         The clerk’s records and reporter’s records were originally due on October 31, 2016. The
district clerk has been granted one extension of time in which the file the clerk’s records on
November 22, 2016. Ms. Dandy Middleton is the reporter responsible for preparing, certifying,
and filing the reporter’s records in these appeals. On October 30, 2016, Ms. Middleton filed a
Notification of Late Record indicating partial payment has been made, but arrangements need to
be made for full payment of the record.

       On October 21, 2016, we granted appellant’s request to consolidate these three
companion cases for briefing and oral argument purposes (if oral argument is requested and
granted). On November 2, 2016, appellant filed a motion requesting that the records in these
cases be consolidated for purposes of briefing, oral argument, and decision. The motion is
DENIED IN PART and GRANTED IN PART.

     The request to consolidate the clerk’s records is DENIED, and the district clerk is
ORDERED to file a separate clerk’s record in each of these companion cases no later than
November 22, 2016.

        The request to consolidate the reporter’s records is GRANTED. Ms. Middleton is hereby
ORDERED to file a single reporter’s record (1) that specifies all three trial court cause numbers
(2) no later than November 22, 2016.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court